—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered November 19, 1998, convicting defendant, after a jury trial, of reckless endangerment in the first degree, and sentencing him to a term of 2xk to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The accomplice testimony was properly corroborated (see, CPL 60.22; People v Breland, 83 NY2d 286, 292-295).
Pursuant to a preconceived plan by gang members to harass and intimidate the police, defendant threw a 34-pound garbage can from the roof of a 13-story building, barely missing a police officer. Under these facts, there was no reasonable view of the evidence to warrant submission to the jury of the lesser included offense of second-degree reckless endangerment (see, People v Parks, 281 AD2d 217). Concur — Williams, J. P., Ellerin, Lerner, Saxe and Buckley, JJ.